Opinion issued April
30, 2012

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00964-CR
———————————
In re Robert O. Craig, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

OPINION
          Relator,
Robert O. Craig, petitioned for writ of mandamus asking that we compel the
trial court to rule on his September 30, 2011 motion for judgment nunc pro tunc.[1]
          Mandamus may issue to compel a trial
court to rule on a motion for judgment nunc pro tunc addressing jail-time credit
which has been pending before the court for a reasonable period of time.  See Ex
parte Ybarra, 149 S.W.3d 147, 149 (Tex. Crim. App. 2004).  However, to obtain mandamus relief for the
trial court’s refusal to rule on such a motion, a relator must establish: (1)
the motion was properly filed and has been pending for a reasonable time; (2)
the relator requested a ruling on the motion; and (3) the trial court refused
to rule.  In re Sarkissian, 243 S.W.3d 860, 861 (Tex. App.—Waco 2008, orig.
proceeding);seeIn re Hearn, 137
S.W.3d 681, 685 (Tex. App.—San Antonio
2004, orig. proceeding).  The mere filing
of a motion with a trial court clerk does not equate to a request that the
trial court rule on the motion.  Sarkissian, 243 S.W.3d at 861; Hearn, 137 S.W.3d at 685.The relator has
the burden of providing a record establishing that his motion has awaited
disposition for an unreasonable time.  In re Mendoza, 131 S.W.3d 167, 168 (Tex.
App.—San Antonio 2004, orig.
proceeding); see also Tex. R. App. P. 52.7(a) (“Relator must
file with the petition [] a certified or sworn copy of every document that is
material to the relator’s claim for relief and that was filed in any underlying
proceeding. . . .”).  The relator has
failed to establish the required elements.
Furthermore,
relator’s petition is procedurally defective. 
See, e.g., Tex. R. App. P. 9.5(a), (d), (e)
(requiring proof that copies of documents presented to court for filing were
served on all parties to proceeding); Tex.
R. App. P. 52.3(a) (requiring that petition include complete list of
parties); Tex. R. App. P. 52.3(b)–(f) (requiring that petition include table of
contents, index of authorities, statement of case, statement of jurisdiction,
and issues presented); Tex. R. App. P.52.3(h)
(requiring that petition include appropriate citations to authorities and
appendix or record materials); Tex. R.
App. P. 52.3(j) (requiring that relator certify he reviewed petition and
concluded that every factual statement is supported by competent evidence
included in appendix or record); Tex. R.
App. P. 52.3(k) (requiring that appendix include certified or sworn copy of any document showing matter complained
of) (emphasis added); Tex. R. App. P.
52.7 (requiring relator to file record with petition).
Accordingly,
we deny the petition for writ of mandamus. 
Any pending motions are dismissed as moot.
PER CURIAM
 
Panel consists of Justices Keyes, Bland, and Sharp.
Publish. 
Tex. R. App. P. 47.2(b).




[1]           The underlying case is State of Texas v. Robert O. Craig, No.
1278492 (337th Dist. Ct., Harris Cnty., Tex.), the Honorable Herb Ritchie,
presiding.